838 F.2d 1210Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steve R. LUCAS, Plaintiff-Appellant,v.Patrick L. DAVIS, Defendant-Appellee.
No. 87-6696.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 16, 1987.Decided:  Feb. 2, 1988.

Steve R. Lucas, appellant pro se.
James Warner Alford, Barnes, Alford, Stork & Johnson, for appellee.
Before K.K. HALL, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Steve R. Lucas, a South Carolina inmate, appeals the dismissal of his 42 U.S.C. Sec. 1983 complaint.  As Lucas failed to file objections to the magistrate's findings and recommendation upon proper notice, we find that he has waived appellate review of the decision below.    Thomas v. Arn, 474 U.S. 140 (1985);  Wright v. Collins, 766 F.2d 841 (4th Cir.1985).


2
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
AFFIRMED.